Judgment unanimously modified in the exercise of discretion and as modified affirmed without costs, in accordance with the following memorandum: In view of the relatively short duration of the marriage, the relatively small amount of contributions to their respective pension funds that the parties made during the marriage, and particularly because defendant will presumably retire long before plaintiff, we believe that a more equitable distribution would result from deleting that portion of the judgment awarding each party an interest in the pension rights of the other. (Appeal from judgment of Supreme Court, Oneida County, Lynch, J.— equitable distribution.) Present — Callahan, J. P., Denman, Boomer, Balio and Lawton, JJ.